Citation Nr: 1040876	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A total disability rating based on individual unemployability may 
be assigned where the schedular rating is less than total when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service 
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient additional 
service connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  Substantially 
gainful employment is defined as work that is more than marginal 
and that permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

In this case, the RO properly denied the claim for TDIU on a 
schedular basis as the Veteran is not service connected for a 
single disability at 60 percent or more, and although his back 
disability is rated at 40 percent, his additional service 
connected disabilities, when added together, do not increase his 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  

In the present case, the record includes evidence, namely the 
September 2006 VA treatment record, which appears to indicate 
that the Veteran's service connected disabilities render him 
unable to work.  

The VA may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can perform 
work that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, 
the Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service connected 
disability has on the veteran's ability to work.  Friscia, at 
297. Here, the Board finds the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable to 
secure or maintain substantially gainful employment as a result 
of any of his service connected disabilities.

The Board also observes that the Veteran's representative raised 
the issue of incomplete records in the September 2010 Informal 
Hearing Presentation.  The representative argued that the 
Veteran's previous employer did not completely fill out the 
requested VA Form 21-4192, specifically with reference to any 
time the Veteran missed from work due to his service connected 
disabilities, among other areas.  As the claim is being remanded, 
the Agency of Original Jurisdiction (AOJ) should attempt to 
retrieve the additional information.

The Board further notes that the most recent VA treatment records 
in the claims file are from November 2006.  On remand, the AOJ 
should make efforts to obtain all outstanding treatment records 
at any VA treatment facility from November 2006 through the 
present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from 
November 2006 through the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	Inform the Veteran of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
Veteran should be asked to furnish records 
verifying that he experienced marked 
interference with employment, that he has 
had frequent periods of hospitalization, 
or that he is unable to follow a 
substantially gainful employment due to 
his service-connected disabilities.

3.	Resend VA Form 21-4192 to the Veteran's 
previous employer, Defense Security 
Service, and request that the form is 
completely filled out.  The AOJ should 
reference the May 2006 form which was not 
fully completed by the employer.

3.	After the Veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the Veteran for an appropriate VA 
examination to determine the effect of his 
service connected disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not that the Veteran's service 
connected disabilities, acting alone or 
together, cause marked interference with 
his employment or, in the alternative, 
render him unable to secure or maintain 
substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service connected disabilities cause 
marked interference with employment or an 
inability to follow a substantially 
gainful employment.  If the examiner 
cannot determine whether the Veteran's 
service connected disabilities cause 
marked interference with his employment 
without invoking processes relating to 
guesses or judgment based on mere 
conjecture, the examiner should clearly 
specify so in the report with an 
explanation as to why.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  

4.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim and should 
consider whether an extraschedular rating 
is warranted.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

